Case: 1:19-cv-00956-DRC-MRM Doc #: 27 Filed: 02/09/21 Page: 1 of 3 PAGEID #: 3316




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI


JAMES DABNEY,

                       Petitioner,                :   Case No. 1:19-cv-956

       - vs -                                         District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,

                                                  :
                       Respondent.


                                DECISION AND ORDER


       This habeas corpus case, brought pro se by Petitioner James Dabney, is before the Court

on Petitioner’s renewed (Motion) Request to be Provided with Exhibits 1 through 129 of the State

Court Record (ECF No. 20). Dabney claims that he has not received those portions of the State

Court Record, but only ECF Nos. 12-2 through 12-11. Id. at PageID 3232. Petitioner asserts that

he mailed a “letter of concern” to the Attorney General on November 11, 2020, asking for these

documents (Id. at PageID 3233); a purported copy of the letter is attached. Dabney avers that he

cannot draft his traverse without these documents. Id. Dabney certifies the Motion was filed and

served on November 30, 2020. Id. at PageID 3234. In fact it bears a postmark of December 2,

2020. Id. at PageID 3236.

       Respondent opposes the Motion on the grounds that the entire State Court Record has

already been provided to Petitioner (Response in Opp., ECF No. 22). As evidence Respondent’s

counsel notes that the entire State Court Record and the Return of Writ were all mailed to Petitioner

                                                 1
Case: 1:19-cv-00956-DRC-MRM Doc #: 27 Filed: 02/09/21 Page: 2 of 3 PAGEID #: 3317




in one box and Petitioner acknowledges receiving some of the contents of that box. Id. at PageID

3245. Disputing the credibility of Dabney’s claim, Respondent’s trial attorney notes that Dabney

only requested the documents after receiving three extensions of time to file his traverse, but never

mentioning this alleged omission until the last request for extension. Id. Respondent notes and

opposes Dabney’s renewed request for transcripts of pretrial hearings without showing any need,

despite a prior refusal of the Court to order those transcripts.

        Dabney claims he never received the box, but only some portion of the papers that

Respondent says were in the box (Objection, ECF No. 24). He then relies on the Rules Governing

§ 2254 Cases and Fed.R.Civ.P. 5 to show the Attorney General had an obligation to serve the

documents on him. Id. at PageID 3312. He claims to have been diligent in his pursuit of the

exhibits, but his explanation only refers to his limited time to do legal research. Id. He repeats his

conclusory claim, already overruled by Magistrate Judge Litkovitz, that he needs transcripts of the

pretrial hearings. Id.



                                            Analysis



        Petitioner correctly notes that he has a right under Fed.R.Civ.P. 5 to be served with all

documents filed in this Court in this case. In support of that right, Magistrate Judge Litkovitz

expressly ordered that the State Court Record be served on Petitioner (ECF No. 5, PageID 71).

Respondent obeyed that Order. Proof of that obedience is that Petitioner acknowledges receipt of

parts of the State Court Record. Thus Respondent has done his duty. If the Chillicothe mail room

personnel provided Dabney with only part of what was sent to him, his grievance is with the mail

room, not the Attorney General. Dabney’s request to the Court to compel production of a second


                                                  2
Case: 1:19-cv-00956-DRC-MRM Doc #: 27 Filed: 02/09/21 Page: 3 of 3 PAGEID #: 3318




set of Exhibits 1-129 is DENIED. The Court again denies his claim that due process of law entitles

him to transcripts of the pretrial hearings, absent some showing of need.



February 9, 2021.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                3
